DETAILED ACTION
This Office Action follows a response filed on September 9, 2021. Claims 20, 26-27, 30, and 37 have been amended; no claims have been cancelled; claim 39 has been added.
In view of amendments and remarks, objection of claims 20, 30, and 37, and the rejection of claims 26-27 under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AlA), second paragraph, have been withdrawn.
Claims 20-39 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Terry M. Finerman (Reg. No. 62,461) on October 6, 2021.
Claim 28 has been amended as follows: 
Line 3: after the word “claim” delete the number “1” and insert ---20---.

	Allowable Subject Matter
Claims 20-39 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: The present claims 20-39 are allowable over the closest references: Levina et al. “Vanadium Speciation by XANES Spectroscopy: A Three-Dimensional Approach”, Chemistry-European Journal, vol. 20, 2014, pages 12056-12060, (Fig.1, compound 16F), Cindy-Xing Yin et. al. “Vanadium-Based, Extended Catalytic Lifetime Catechol Dioxygenases: Evidence for a Common Catalyst”, J. Am. Chem. Soc. Vol. 127, 2005, pp. 9003-9013 (pp. 9006, 9008, tab.1.2), Andrea Klaus et al. “Cyclic Niobium(V) and Tantalum(V) Acid Esters”, Journal of the Less Common Metals, vol. 17(3), 1969, pp. 297-303, Fujita et al. (U.S. Patent 6,875,718), Farooq (U.S. Patent 5,124,417), Konig et al. (U.S. Patent Application Publication 2012/0208971 A1), Sigwart et al. (U.S. Patent 6,441,110), Lewis (U.S. Patent Application Publication 2010/0273964 A1), Pedersen et al. (U.S. Patent 3,361,778), and Furukawa et al. (U.S. Patent 3,919,180). 
Levina discloses vanadium complex corresponding to the instant compound of formula (I) (Fig. 1, compound 16f, compounds with CAS RN 1629075-70-2 and CAS RN 1629075-72-4):

    PNG
    media_image1.png
    296
    229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    147
    327
    media_image2.png
    Greyscale

Yin discloses a vanadium-catecholante complex (CAS RN 82613-79-4) corresponding to the instant compound of Formula I wherein its structure is obtained by X-Ray Single Crystal Diffraction (pp. 9006, 9008, Tables 1, 2).

    PNG
    media_image3.png
    494
    657
    media_image3.png
    Greyscale

Klaus discloses compounds corresponding to the instant compound of Formula I wherein M is Nb or Ta and R2 and R3 on a same ring are taken together to form a bicyclic moiety and R1 and R4 are hydrogen (whole document, tantalate(1)tris[2,3-naphthalenediolate(2-)]-hydrogen, tantalate(1)tris[2,3-naphthalenediolate(2-)]-triethylamine, tantalate(1)tris[2,3-naphthalenediolate(2-)]-diethylamine, and CAS RN22622-27-1, 22622-29-3,22622-69-1).
Fujita discloses an olefin polymerization catalyst comprising: 
a transition metal compound; and 

wherein said transition metal compound has the following formula I:

    PNG
    media_image4.png
    388
    729
    media_image4.png
    Greyscale

wherein M is a transition metal atom selected from the group consisting of Groups 3-7 and 11 of the periodic table, R1 to R6 are the same or different, and are each a hydrogen atom, a halogen atom, a hydrocarbon group, a heterocyclic compound residue, an oxygen-containing group, a nitrogen-containing group, a boron-containing group, a sulfur-containing group, a phosphorus-containing group, a silicon-containing group, a germanium-containing group or a tin-containing group, and two or more of them may be bonded to each other to form a ring, 
n is a number making (I) electrically neutral, and 
X is a hydrogen atom, a halogen atom, a hydrocarbon group, an oxygen-containing group, a sulfur-containing group, a nitrogen-containing group, a boron-
Farooq discloses a process for the polymerization of a cationically polymerizable monomer comprising intimately contacting a cationically polymerizable monomer with a cationic polymerization initiator thereby initiating polymerization of said monomer, said initiator being represented by the following formula:
Ya.b+ [(RSO3)n M)]Z- wherein:
Y is a cation selected from the group consisting of oxonium, sulfonium, sulfoxonium, selenonium, iodonium, diazonium, pyrylium, carbenium, and acylium cations; R is independently selected from the group consisting of 
 
    PNG
    media_image5.png
    276
    585
    media_image5.png
    Greyscale

R1 is hydrogen, halogen, an alkyl group or an aryl group; F is fluorine;
M is an element chosen from Groups 3-15, inclusive, of the Periodic Table;

Konig discloses that a typical structure for the catalyst complexes is the reaction product of a phosphorus pentahalide with 3 mol of oxalic acid with elimination of 5 mol of hydrogen halide [tris(oxalato)phosphoric acid]. The primary product formed is generally the structure I shown below (paragraph [0014]):

    PNG
    media_image6.png
    312
    526
    media_image6.png
    Greyscale

Such primary reaction products as the above structure form, typically with abstraction of a proton, an anionic structure with oxygen hexacoordination on the phosphorus atom, the abstraction of the one proton preferably being stabilized by addition thereof onto a suitable solvent molecule; such an anionic structure with oxygen hexacoordination on the phosphorus atom is reproduced by way of example hereinafter as structure II (paragraph [0015]):


    PNG
    media_image7.png
    379
    588
    media_image7.png
    Greyscale

Sigwart discloses a process for preparing a halogen-free, reactive polyisobutene having a terminal double bond content of more than 50 mol % and an average molecular weight Mn of 280-10000 dalton which comprises: carrying out a cationic polymerization of isobutene in a liquid phase consisting essentially of isobutene or mixtures thereof with a liquid hydrocarbon at a temperature of from -300C to 400C in the presence of at least one heterogeneous polymerization catalyst which is substantially free of halogen and is selected from the group consisting of the oxides of the transition elements of Groups V and VI of the Periodic Table of Elements, said catalyst being unsupported or optionally supported on one or more compounds which are non-zeolitic oxides of at least one metal selected from the group consisting of the elements of the main Groups II, III and IV and also the transition metals of Groups I, II, III, IV, VII and VIII of the Periodic Table of Elements, but excluding all oxygen-containing zirconium compounds (claim 1).


    PNG
    media_image8.png
    296
    820
    media_image8.png
    Greyscale

wherein Rw, Rx, Ry, and Rz are the same or different and are C1-C10 alkyls or halides, and n is an integer from 2 to 30, and wherein the heterogeneous Lewis acid coinitiator is essentially insoluble in the reaction mixture and is either supported on a inert substrate containing reactive functionalities selected from the group consisting of --OH, --SH, and –NH2, that can chemically bind to the aluminoxane compounds or unsupported by any inert substrate; and 
(b) an initiator selected from the group consisting of (i) organic compounds having the formula (III):

    PNG
    media_image9.png
    242
    628
    media_image9.png
    Greyscale

wherein X is selected from the group consisting of halogens, N2, CN, and CF3SO3; and R1, R2, and R3 is selected from the group consisting of a hydrogen atom, halogens, N3, CN, CF3SO3, SiR3 4, OSiR3 4, C1-C10 alkyl, C3-C10 cycloalkyl, C6-C18 aryl, combinations thereof, and derivatives thereof containing substituents thereof; and R4 is selected from the group consisting of a hydrogen atom, halogens, N3, CN, CF3SO3, C1-C10 alkyl, C3-C10 cycloalkyl, C6-C18 aryl, combinations thereof, and derivatives thereof containing substituents thereof; and C1 is a carbon atom; (ii) halogens; (iii) interhalogens; (iv) Bronsted acids, (v) boron halides; and (vi) silicon compounds having the formula (IV): 

    PNG
    media_image10.png
    251
    635
    media_image10.png
    Greyscale

3, CN, CF3SO3, SiR3 4, and OSiR3 4, R1, R2, R3 and R4 is selected from the group consisting of a hydrogen atom, X, C1-C10 alkyl, C3-C10 cycloalkyl, C6-C18 aryl, combinations thereof and derivatives thereof containing substituents thereof; with the proviso that where the Lewis acid coinitiator is unsupported, then the initiator is selected from the compounds other than the (i) organic compounds of formula (III) (claim 8).
Pedersen discloses a vanadium chelate compound represented by the formula (claim 1):

    PNG
    media_image11.png
    328
    645
    media_image11.png
    Greyscale

Furukawa discloses multi-component alternating copolymers having a ratio of the total moles of donor monomer units of conjugated dienes, aryl-substituted ethylenically unsaturated hydrocarbons or ethylenically unsaturated hydrocarbons to the total moles of acceptor monomer units of acrylonitrile, methacrylonitrile or esters of α,β-unsaturated carboxylic acids being substantially 1 : 1, said donor monomer units and said acceptor monomer units being bonded alternately are produced by copolymerizing a monomer 0C to 1000C in liquid state, in the presence of a catalyst prepared from a component (A): at least one transition metal compound selected from compounds of transition metals of the Groups IV and V in the Periodic Table and a component (B): an aluminum-containing component selected from the group consisting of aluminum compounds having the general formulae
AlR2X, Al2R3X3 and AlRX2
and a combination of two or more aluminum compounds having the general formulae
AlR2X, Al2R3X3, AlRX2, and AIR3 and AlX3
wherein R represents a hydrocarbon radical selected from the group consisting of alkyl, cycloalkyl, aryl, alkaryl, aralkyl radicals having 1 to 20 carbon atoms and X represents a halogen radical selected from the group consisting of F, Cl, Br, and I radicals. At least one of components (A) and (B) being complexed with a basic organic compound which is an organic nitrile, an α,β-unsaturated carboxylic acid ester, a benzoic acid ester, an aryl tertiary amine, an aryl alkyl tertiary amine or thiophene (abstract).


However the above mentioned references of Levina et al., Cindy-Xing Yin et al., Klaus et al., Fujita et al., Farooq, Konig et al., Sigwart et al., Lewis, Pedersen et al., and Furukawa et al. do not disclose or fairly suggest the claimed Bronsted-Lowry acid initiator system for cationic polymerization of an ethylenically unsaturated monomer, the Bronsted-Lowry acid initiator system comprising an initiator having a structure of Formula (I) in an anhydrous polymerization medium: 

    PNG
    media_image12.png
    538
    805
    media_image12.png
    Greyscale


where:
M is tantalum (Ta), vanadium (V) or niobium (Nb);
each R1 is independently H, OR6, F, Cl, Br, I or alkyl, where R6 is H or alkyl;
2, R3, R4 and R5 are the same or different and are independently H, F, Cl, Br, I, alkyl or aryl, or two or more of R2, R3, R4 and R5 on a same benzene ring are taken together to form a bicyclic, tricyclic or tetracyclic moiety with the benzene ring, with the proviso that all of R2, R3, R4 and R5 on the same benzene ring are not H; 
L is absent or a molecule that coordinates to H+; and, x is 0 when L is absent, or x is 0.5 or more when L is present, as per amended claim 20.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Levina et al., Cindy-Xing Yin et al., Klaus et al., Fujita et al., Farooq, Konig et al., Sigwart et al., Lewis, Pedersen et al., and Furukawa et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764